Case 1:21-cv-00223-DKW-RT Document 4 Filed 05/13/21 Page 1 of 2                    PageID #: 17




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

    FRANCISCO MIGUEL SAENZ,                         CIVIL NO. 21-00223 DKW-RT

                Plaintiff,                          ORDER GRANTING APPLICATION
                                                    TO PROCEED IN DISTRICT
        vs.                                         COURT WITHOUT PREPAYING
                                                    FEES OR COSTS
    DEPARTMENT OF PUBLIC SAFETY,
    et al.,

                Defendants.




       Before the court is pro se Plaintiff Francisco Miguel Saenz’s (“Saenz”)

Application to Proceed in District Court Without Prepaying Fees or Costs.1 ECF

No. 2. Although Saenz claims that he has no regular monthly expenses,

dependents, or other financial obligations, id. at 2, Saenz alleges that he (1)

receives no pay or wages, (2) has not received income from any other source, (3)

has no money in cash or bank accounts, and (4) owns no other item of value, id. at

1–2. Because the court finds these financial circumstances sufficiently




1
 Although Saenz states in his Application that he is being held at the “Maui County Correctional
Center,” ECF No. 2 at 1, it appears that Saenz is no longer incarcerated. See VINE,
https://vinelink.com/classic/#/home/site/50000 (follow “Find An Offender” hyperlink; then
search “Last Name” field for “Saenz” and “First Name” field for “Francisco”) (last visited May
12, 2021).
Case 1:21-cv-00223-DKW-RT Document 4 Filed 05/13/21 Page 2 of 2            PageID #: 18




demonstrate Saenz’s inability to pay costs and fees associated with litigation in

federal court, his Application, ECF No. 2, is GRANTED.

      If, after screening the Complaint, ECF No. 1, pursuant to 28 U.S.C.

§ 1915(e), the court determines that it is suitable for service, the Clerk will send

Saenz service documents to complete and return to the U.S. Marshals Service, so

that service can be perfected. All costs of service shall be advanced by the United

States.

      IT IS SO ORDERED.

      DATED: May 13, 2021 at Honolulu, Hawaiʻi.




                                          /s/ Derrick K. Watson
                                          Derrick K. Watson
                                          United States District Judge




Francisco Miguel Saenz v. Department of Public Safety, et al.; Civ. No. 21-00223
DKW-RT; ORDER GRANTING APPLICATION TO PROCEED IN
DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS




                                           2
